UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2011 Date of reporting period: November 30, 2011 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund Annual Report November 30, 2011 January 27, 2012 Dear Shareholders: We would like to welcome our fellow shareholders who have invested in the WBI Absolute Return Balanced Fund and WBI Absolute Return Dividend Growth Fund during the inaugural year of their operations.Despite the uncertainty created by a volatile investment landscape, our shareholders have invested more than $31 million between both Funds during their first eleven full months of existence, and we greatly appreciate your confidence in us. While the Funds are new, the investment philosophy and strategies used in their management have been developed over many years, and are based on those used for WBI separately managed accounts with investment objectives similar to those of the Funds.The strategy on which the Balanced Fund is based has been in use for separate account clients since 1992, and Dividend Growth was first offered as a separate account investment strategy in 2008. Investment Philosophy The goal of the WBI Funds is to provide consistent, attractive returns with substantially less volatility and risk to capital than traditional approaches.We believe capital preservation is essential to providing long term portfolio growth and a consistent stream of income.Our focus on value, dividends, and risk management has become fundamental to our investment process. Performance Overview The Funds were launched into a market environment of extraordinary volatility.The inception date of both funds is December 29, 2010 and their fiscal year end is November 30, 2011, therefore they have not completed one full year of operations as of the date of this annual report.For the fiscal period ending November 30, 2011, the Balanced Fund’s No-Load Shares returned -1.70% and the Balanced Fund’s Institutional Shares returned -1.50%.For the same period, the S&P 500® Total Return Index returned 0.91%, Barclays Capital Government/Credit Bond Index returned 7.63%, and a custom benchmark consisting of a 50%/50% allocation to the S&P 500® Total Return Index and Barclays Capital Government/Credit Bond Index, returned 4.57%.For the fiscal period ending November 30, 2011, the Dividend Growth Fund’s No-Load and Institutional Shares each returned -5.00% and the S&P 500® Total Return Index returned 0.91%.The interaction of equity market volatility with the Funds’ disciplined investment process produced performance that caused each Fund to trail its indicated benchmark. Because the strategies used in the Funds involve active management of assets with particular attributes, such as stocks that pay dividends or those that have certain value characteristics, no widely recognized benchmark is likely to be representative of the performance of either Fund.The Funds may own assets and follow investment strategies which cause them to differ materially from the 3 composition and performance of the benchmarks shown on performance or other reports.For the Balanced Fund, a custom benchmark consisting of a 50%/50% allocation to the S&P 500® Total Return Index and Barclays Capital Government/Credit Index is shown because it combines a familiar U.S. equity market index with a U.S. Bond Index, and the Balanced Fund generally includes a material exposure to both U.S. equities and fixed income investments.For the Dividend Growth Fund, the S&P 500® Total Return Index is shown as a benchmark because it is a familiar U.S. equity market index that includes the effect of dividends, and the Dividend Growth Fund generally includes a material exposure to U.S. dividend-paying equities.However, neither benchmark is, nor is likely to become, representative of past or expected Fund holdings or performance.For example, the S&P 500® Index is comprised of large-capitalization U.S. domiciled stocks, and the Funds may hold stocks of small, mid-sized and large companies headquartered either in the U.S. or abroad.While the Funds focus on dividend-paying stocks, approximately 20% of the securities in the S&P 500® Index do not pay a dividend.Because they are actively managed in an attempt to respond to changing conditions, market volatility may result in the Funds periodically holding significant allocations to cash equivalents.The benchmark indices are unmanaged and may not be invested in directly, and their performance does not include the deduction of transaction and operational expenses, or the deduction of an investment management fee, which would likely alter their indicated historical results. The performance results of the Funds are affected by conditions in the investment markets, however, and despite their limitations, popular indices can provide some context for understanding how those conditions affected Fund performance during the year. Market Conditions Equity Markets have been subject to a number of event shocks during 2011 that have contributed to unusually high volatility: • On March 11th an earthquake and resulting tsunami struck Japan, killing thousands and damaging the nuclear power plants at Fukushima. Global supply chains were disrupted as key suppliers worked to bring production facilities back on line. • Political upheaval in the Middle East and North Africa resulted in varying degrees of regime change, and the uprising in Libya prompted a military response from the United States and NATO. Unrest in an oil-rich region of the world had a fairly predictable effect on the price of a barrel of oil, driving it up from $91.38 at the beginning of the year to $106.72 by the end of the first quarter – an increase of 17%. The price at the pump jumped even higher, with unleaded regular gasoline surging more than 27%, and raising concerns about the dampening effects of higher energy prices on a still fragile economic recovery. 4 • The Greek debt crisis raised the prospect of on-going contagion effects that threaten the sovereign debt of other European issuers. The specter of a possible banking crisis that could result from the sovereign debt problems, and prospects of a European recession, continue to pose risks to the fragile U.S. recovery. • Political intransigence in the U.S. manifested itself in the summer’s debt ceiling debacle, a downgrade of U.S. Treasury debt by Standard & Poor’s, and the failure of the so-called “Super Committee” to reach a bi-partisan budget agreement. Combined with concerns about the prospects of a double dip recession in the U.S., these events likely contributed to increasingly frequent and dramatic short-term stock market swings.Between January 1 and July 26, a period of 142 days, the S&P 500® Index experienced two days with one-day changes of more than 2%, or once every 71 days.Between July 27 and November 30, a period of 89 days, the S&P 500® Index experienced 31 days with changes of more than 2%, or approximately once every 3 days.Over six consecutive trading days in August, the S&P 500® Index had one-day moves of -4.78%, -0.06%, -6.66%, +4.74%, -4.42%, and +4.63%. U.S. Bond Markets generally benefited from a flight to the perceived safety of fixed income securities.U.S. Treasuries have been especially favored despite the S&P downgrade, and corporate bonds appear to be attracting some of the money leaving stocks.However, many European sovereign debt prices have fallen as yields rise to historic (and presumably unsustainable) levels.High yield bond prices tended to move in sympathy with the stock market, but did benefit from their yield advantage. During the first half of 2011 ending June 30, the Balanced Fund gained 1.80%.The more aggressive Dividend Growth Fund gained 7.24% during this period.The extreme volatility of the year’s third quarter had a negative effect on both Funds, although the Balanced Fund’s allocation to bonds and more conservative equity selections helped mitigate its decline.Through September 30, 2011, the Balanced Fund Institutional Shares returned -4.80% and the No-Load Shares returned -4.90%.The Dividend Growth Fund’s return over the same period for both Institutional and No-Load Shares was -13.77%.Both Funds benefited from the stock market’s October rally.The Balanced Fund’s Institutional and No-Load Shares gained 5.04% and 5.05% respectively for the one month ended October 31, 2011.The Dividend Growth Fund’s greater allocation to equities helped both the Institutional and No-Load Shares to gain 10.02% in October. Review of Fund Trading Activity Balanced Fund The effects of the market’s volatility were reflected in the Fund’s trading activity.From its inception date through November 30, 2011, approximately 5 65% of the securities purchased in the Balanced Fund were subsequently sold.As would be expected, securities sold after hitting a goal stop were generally profitable, and those sold on an initial stop generally were not.(Goal stops are the tightened stops that replace the initial stops set for each security once that security’s specified price goal has been achieved.)About 16% of the securities purchased in the Fund were sold on goal stops for an average realized gain of approximately 8.5%.About 35% of the Fund’s purchases were subsequently sold after initial stops were hit for an average realized loss of approximately 12.2%.Reallocation decisions (generally involving adjustments to fixed income exposure) also affected approximately 15% of the Fund’s positions, resulting in realized gains of approximately 4.6%. The Balanced Fund’s security selection process has continued to uncover what we believe to be very attractive investment opportunities.As of the date of this report, the Balanced Fund holds 38 securities in addition to a position in a money market fund which serves as a cash equivalent.Twenty three of these positions are held with unrealized gains of between 0.5% and 15.8%, while fifteen are held with unrealized losses ranging from -0.3% to -12.9%.The aggregate unrealized gain amounts to 2.4% of the Fund’s value.Examples of securities that contributed to the Fund’s performance during the fiscal period include Granite Construction Incorporated, Companhia Energetica De Minas SP ADR, Meadwestvaco Corporation Common, Eaton Corporation Common, and Murphy Oil Corporation Common.Examples of securities that detracted from the Fund’s performance during the fiscal period include Microchip Technology Incorporated, Kronos Worldwide Incorporated Common, BGC Partners, Inc., Trustmark Corporation Common, and Huntsman Corporation Common. As discussed above, the Fund experienced high portfolio turnover during the fiscal period.A high portfolio turnover rate has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.High portfolio turnover also necessarily results in greater transaction costs which may reduce Fund performance. Dividend Growth Fund The market’s exceptional volatility affected the trading activity of the Dividend Growth Fund as well.From its inception date through November 30, approximately 67% of the securities purchased in the Fund were subsequently sold.Once again, securities sold after hitting a goal stop were generally profitable, and those sold on an initial stop generally were not.About 21% of the securities purchased in the Fund were sold on goal stops for an average realized gain of approximately 9.3%.About 46% of the Fund’s purchases were subsequently sold after initial stops were hit for an average realized loss of approximately -15.0%. The Dividend Growth Fund’s security selection process continues to uncover what we believe to be very attractive investment opportunities.As of the date of 6 this report, the Dividend Growth Fund holds 31 securities in addition to a position in a money market fund which serves as a cash equivalent.Twenty four of these positions are held with unrealized gains of between 0.2% and 25.4%, while five are held with unrealized losses ranging from -0.1% to -18.5%.The aggregate unrealized gain amounts to 6.9% of the Fund’s value.Examples of securities that contributed to the Fund’s performance during the fiscal period include Cabot Corporation Common, Dupont Fabros Technology, Inc.Common, P. H. Glatfelter Common, Lowe’s Companies, Inc., Common, and The Valspar Corporation Common.Examples of securities that detracted from the Fund’s performance during the fiscal period include Lazard Ltd., Arch Coal Inc. Common, Thor Industries, Inc. Common, Fifth Third Bancorp Common, and Bank of New York Mellon Corporation. As discussed above, the Fund experienced high portfolio turnover during the fiscal period.A high portfolio turnover rate has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.High portfolio turnover also necessarily results in greater transaction costs which may reduce Fund performance. Implications for Fund Performance The Funds seek to provide absolute returns, regardless of the performance of the overall markets.The stock selection process uses quantitative computer screening of fundamental information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once candidates are identified, an overlay of technical analysis confirms timeliness of security purchases using a combination of price regression and momentum factors.Each Fund’s buy discipline systematically adds qualifying securities within its target allocation using available cash. Once a security is purchased, a strict sell discipline with a dynamic stop loss and goal setting process attempts to control the effects of the volatility of each invested position on the Fund’s value.If a security stays within its acceptable price channel, it remains in the Fund’s portfolio.If the security moves outside the acceptable price channel, a stop is triggered and the Fund will sell the security.This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash to help preserve capital. As per each Fund’s disciplined investment process, trailing stops were implemented for all equity candidates purchased during the year.The frequency of significant stock market pullbacks this year resulted in more stop related activity than usual.When combined with solid corporate fundamentals, these periodic sell-offs generated many attractive value candidates during each Fund’s on-going screening process.Subsequent sharp market rallies prompted repeated re-investment into these qualifying candidates with the available cash.The result was above average turnover and intermittently high cash equivalent balances. 7 Because the future is unknowable, our process requires that each stop loss trigger be honored to help prevent the catastrophic losses of capital that could otherwise result from continuing to hold falling securities through declines of indeterminate depth and duration.For the same reason, as the screening process generates lists of attractive securities that have begun moving higher, they must be purchased with available cash.The appearance of qualifying stock candidates in the screen results must be respected as a possible indication of the start of a durable market advance. This year’s unusual combination of very frequent cycles of extreme short-term down and up market volatility, when combined with abundant value candidates, produced an accumulation of “stop interval” losses and a negative cumulative effect on Fund returns. Outlook In our opinion, a disciplined focus on risk management remains a critical element of an effective investment process.We believe U.S. equity markets continue to work through a long term – or secular – bear market.The Dow Jones Industrial Average (DJIA) started the year 2000 at 11497.12.On November 30, 2011 it closed at 12045.68 – an increase of 4.8% over the span of eleven years, or an annualized return of 0.42% per year.The S&P 500® Index has fared even worse over the last eleven years.At its November 30 close of 1246.96 it stands 18.36% below its closing high on March 24, 2000 of 1527.45. We have examined these long-term secular market trends going back to the year 1900.Using the DJIA as a proxy for the market, we scanned each calendar year’s returns to identify those long spans of time that we judged showed either unusually good or unusually poor performance.We found that up to and including the year 1999, the secular cycles of outperformance and underperformance averaged about seventeen years.On average, secular bull markets (outperformance periods) tended to last longer than secular bear markets (underperformance periods).Secular bulls tended to go on for almost nineteen years, while secular bears lasted for around fifteen years on average.The overall seventeen year average duration of the secular trends is not particularly important as a precise measurement, but it provides a useful context for assessing how long these trends can persist. Nevertheless, there have been opportunities for investors to do well, even during long periods of poor stock performance.The volatility of stocks during the last eleven years of secular underperformance has spawned several powerful short-term – or cyclical – bull markets, and companies that pay dividends to their shareholders give them a return that doesn’t rely on price movements. While volatility can be worrisome, there are a number of factors that we believe are favorable for short to intermediate term equity performance: 8 • Companies have been making money. The earnings growth rate may slow from the current pace, but consensus estimates still call for double digit growth rates this year. • Companies have been borrowing cheap money. Strong demand for corporate bonds by investors and a Federal Reserve policy of keeping interest rates low have been creating ideal conditions for companies to stock up on capital at bargain prices. • Companies’ costs are down. Surviving the Great Recession required many companies to cut their costs and that often meant cutting jobs. Wages are typically a significant cost of doing business and, as the Federal Open Market Committee (FOMC) stated in the minutes of a recent meeting “wage increases continued to be restrained by the large amount of slack in the labor market.” • At the end of the third quarter, more than 22% of the stocks in the S&P 500® Index, and one third of the stocks in the Dow Jones Industrial Average, were selling for Price/Earnings multiples, or P/Es, of less than 10 based on their trailing twelve months’ earnings.(P/E is a popular measure of value, and a P/E of 10 means investors are prepared to pay approximately 10 years’ worth of the S&P’s earnings to buy one of its “shares”.)The current abundance of companies selling for single digit P/Es would seem to offer better conditions for equity investors than those that prevailed eleven years ago when stocks were wildly popular – and were selling for P/Es that were nearly three times higher. • The dividend yields on the S&P 500® Index and the Dow Jones Industrial Average are approximately 2% and 2.6%, respectively.Given the possibility of increasing dividends over time, we believe this compares very favorably to the approximately 2% fixed yield on the 10 Year U.S. Treasury Bond. • Bonds have enjoyed a long secular bull market that began in the early 1980s. Should economic recovery take hold, the prospect of rising interest rates may mark the beginning of a secular bear market in fixed income securities – and increase the relative attractiveness of equities. • We expect volatility to revert to more typical intervals and levels than those observed in the third quarter of 2011. In that case, we would also expect the long term performance profile of the Funds’ disciplined investment process should assume a more stable trajectory. The concerns that have been weighing on the market are legitimate.We believe the appropriate course of action is to remain vigilant in the search for value, invest when prices begin to turn, and place the safety net of a trailing stop-loss under each position to try to capture gains and limit losses.Following a process designed to buy value and limit losses has been our approach as investment 9 managers for nearly twenty years, and we’re confident it continues to be a sensible way to navigate today’s uncertain environment. Sincerely, Gary E. Stroik Don Schreiber, Jr. Co-Portfolio Manager Co-Portfolio Manager Vice President & Chief Investment Officer Founder & CEO Past performance is not a guarantee of future results. Opinions expressed are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk.Principal loss is possible.The Funds invest in emerging market and foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks can be greater in emerging markets.The Funds invest in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in mortgage-backed securities may involve additional risks, such as credit risk, prepayment risk, possible illiquidity and default, and susceptibility to adverse economic developments.Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Funds may invest in ETN’s which are subject to the credit risk of the issuer.Additional risks include volatility, lack of liquidity, and sensitivity to currencies, commodities markets, and interest rate changes.The Funds may invest in MLP’s which are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates.The Funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments in this report. While the Funds are no-load, management fees and other expenses will apply.Please refer to the prospectus for additional information. 10 The S&P 500® Index is a capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets.The S&P 500® Total Return Index includes the performance effect of the dividends paid by the companies in the S&P 500 Index. The Barclays Capital Government/Credit Bond Index measures the performance of U.S. Dollar denominated U.S. Treasuries, government-related and investment grade U.S. corporate securities that have a remaining maturity of greater than one year.Blended Index is a 50% S&P 500 & 50% Barclays Capital Government/Credit Blend.The Dow Jones Industrial Average (DJIA) is a price-weighted average of 30 of the largest blue chip issues traded on the New York Stock Exchange.One cannot invest directly in an index. Price to earnings ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share.Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation.Neither the Fund nor any of its representatives may give legal or tax advice. Must be preceded or accompanied by a prospectus. WBI Funds are distributed by Quasar Distributors, LLC. 11 WBI ABSOLUTE RETURN BALANCED FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Balanced Fund - Institutional Shares vs. the S&P 500® Index and the Barclays Capital Government/Credit Bond Index. Total Return: Since Inception1 WBI Absolute Return Balanced Fund - Institutional Shares -1.50% WBI Absolute Return Balanced Fund - No Load Shares -1.70% S&P 500® Index 0.91% Barclays Capital Government/Credit Bond Index 7.63% 50% S&P 500® Index/ 50% Barclays Capital Government/Credit Bond Index Blend 4.57% Total Annual Fund Operating Expenses: 2.00% (Institutional Shares); 2.25% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Barclays Capital U.S. Government/Credit Bond Index measures performance of U.S. dollar denominated U.S. Treasuries, government-related, and investment grade U.S. corporate securities. To be included in the index, the securities must have a remaining maturity greater than or equal to 1 year, have $250 million or more of outstanding face value, and must be fixed rate and non-convertible. 1 The Fund commenced operations on December 29, 2010. 12 WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Dividend Growth Fund - Institutional Shares vs. the S&P 500® Index Total Return: Since Inception1 WBI Absolute Return Dividend Growth Fund - Institutional Shares -5.00% WBI Absolute Return Dividend Growth Fund - No Load Shares -5.00% S&P 500® Index 0.91% Total Annual Fund Operating Expenses: 1.93% (Institutional Shares); 2.18% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. 1 The Fund commenced operations on December 29, 2010. 13 WBI Funds EXPENSE EXAMPLE – November 30, 2011 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (6/1/11– 11/30/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.75% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are 14 WBI Funds EXPENSE EXAMPLE – November 30, 2011 (Unaudited), Continued meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/11 11/30/11 6/1/11 – 11/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/11 11/30/11 6/1/11 – 11/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/11 11/30/11 6/1/11 – 11/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 15 WBI Funds EXPENSE EXAMPLE – November 30, 2011 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/11 11/30/11 6/1/11 – 11/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 16 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – November 30, 2011 WBI Absolute Return Balanced Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS – November 30, 2011 WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 17 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2011 Shares COMMON STOCKS - 43.91% Value Aerospace Product and Parts Manufacturing - 3.49% Honeywell International, Inc. $ Basic Chemical Manufacturing - 0.93% Olin Corp. Beverage Manufacturing - 3.08% PepsiCo, Inc. Converted Paper Product Manufacturing - 1.61% Sealed Air Corp. Depository Credit Intermediation - 1.27% M&T Bank Corp. Grocery Stores - 3.42% Safeway, Inc. Hardware, and Plumbing and Heating Equipment and Supplies Merchant Wholesalers - 1.06% Watsco, Inc. Machinery, Equipment, and Supplies Merchant Wholesalers - 1.16% Applied Industrial Technologies, Inc. Motor Vehicle Parts Manufacturing - 3.29% Eaton Corp. Newspaper, Periodical, Book, and Directory Publishers - 1.39% Thomson Reuters Corp. (a) Other Food Manufacturing - 1.85% McCormick & Co., Inc. Other Furniture Related Product Manufacturing - 1.86% Leggett & Platt, Inc. Other General Purpose Machinery Manufacturing - 3.09% Illinois Tool Works, Inc. Petroleum and Coal Products Manufacturing - 2.57% Murphy Oil Corp. The accompanying notes are an integral part of these financial statements. 18 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2011, Continued Shares Value Pharmaceutical and Medicine Manufacturing - 6.44% Merck & Co., Inc. $ Teva Pharmaceutical Industries Ltd. - ADR Printing and Related Support Activities - 2.42% R. R. Donnelley & Sons Co. Pulp, Paper, and Paperboard Mills - 1.75% MeadWestvaco Corp. Securities and Commodity Contracts Intermediation and Brokerage - 3.23% BlackRock, Inc. TOTAL COMMON STOCKS (Cost $4,581,162) EXCHANGE-TRADED FUNDS - 32.58% iShares Floating Rate Note ETF iShares iBoxx $High Yield Corporate Bond Fund iShares iBoxx $Investment Grade Corporate Bond Fund SPDR Series Trust Long Term Corporate Bond Vanguard Long-Term Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $3,708,864) Principal Amount CORPORATE BONDS - 8.47% Alumina and Aluminum Production and Processing - 0.97% Alcoa, Inc. $ 5.95%, 2/1/2037 Depository Credit Intermediation - 0.77% Citigroup, Inc. 5.875%, 2/22/2033 The accompanying notes are an integral part of these financial statements. 19 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2011, Continued Principal Amount Value Electric Power Generation, Transmission and Distribution - 1.10% Exelon Corp. $ 5.625%, 6/15/2035 $ Fruit and Vegetable Preserving and Specialty Food Manufacturing - 0.54% Sara Lee Corp. 6.125%, 11/1/2032 Household and Institutional Furniture and Kitchen Cabinet Manufacturing - 0.47% Masco Corp. 6.50%, 8/15/2032 Insurance Carriers - 1.07% Travelers Companies, Inc. 3.90%, 11/1/2020 Management of Companies and Enterprises - 0.17% JPMorgan Chase & Co. 2.60%, 1/15/2016 Morgan Stanley 3.45%, 11/2/2015 Metal Ore Mining - 0.27% Southern Copper Corp. 6.75%, 4/16/2040 Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 1.02% Raytheon Co. 3.125%, 10/15/2020 Non-Depository Credit Intermediation - 0.95% General Electric Capital Corp. 5.00%, 5/15/2030 John Deere Capital Corp. 2.80%, 9/18/2017 The accompanying notes are an integral part of these financial statements. 20 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2011, Continued Principal Amount Value Securities and Commodity Contracts Intermediation and Brokerage - 0.08% Goldman Sachs Group, Inc. $ 3.625%, 2/7/2016 $ Wired Telecommunications Carriers - 1.06% Verizon Maryland, Inc. 5.125%, 6/15/2033 TOTAL CORPORATE BONDS (Cost $945,137) Shares SHORT-TERM INVESTMENTS - 15.26% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,706,719) TOTAL INVESTMENTS IN SECURITIES (Cost $10,941,882) - 100.22% Liabilities in Excess of Other Assets - (0.22)% ) NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rateshown is the 7-day yield as of November 30, 2011. ADR - American Depositary Receipt ETF - Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 21 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2011 Shares COMMON STOCKS - 88.26% Value Activities Related to Real Estate - 2.13% DuPont Fabros Technology, Inc. $ Aerospace Product and Parts Manufacturing - 2.41% Lockheed Martin Corp. Basic Chemical Manufacturing - 1.69% Cabot Corp. Beverage Manufacturing - 3.73% PepsiCo, Inc. Building Material and Supplies Dealers - 4.60% Lowe’s Companies, Inc. Depository Credit Intermediation - 2.13% Prosperity Bancshares, Inc. Grocery Stores - 1.98% Safeway, Inc. Hardware, and Plumbing and Heating Equipment and Supplies Merchant Wholesalers - 3.39% Watsco, Inc. Limited-Service Eating Places - 2.17% Starbucks Corp. Motor Vehicle Manufacturing - 4.31% PACCAR, Inc. Motor Vehicle Parts Manufacturing - 4.28% Eaton Corp. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 0.19% Exelis, Inc. Office Administrative Services - 3.93% Paychex, Inc. Other Financial Investment Activities - 4.02% Evercore Partners, Inc. - Class A Invesco Ltd. (a) The accompanying notes are an integral part of these financial statements. 22 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2011, Continued Shares Value Other Furniture Related Product Manufacturing - 3.26% Leggett & Platt, Inc. $ Other General Purpose Machinery Manufacturing - 0.36% ITT Corp. Other Miscellaneous Manufacturing - 7.37% Hasbro, Inc. Valspar Corp. Other Wood Product Manufacturing - 1.01% Xylem, Inc. Petroleum and Coal Products Manufacturing - 12.63% Chevron Corp. Exxon Mobil Corp. Murphy Oil Corp. Pharmaceutical and Medicine Manufacturing - 6.16% Novartis AG - ADR Teva Pharmaceutical Industries Ltd. - ADR Securities and Commodity Contracts Intermediation and Brokerage - 4.07% BlackRock, Inc. Semiconductor and Other Electronic Component Manufacturing - 4.38% Maxim Integrated Products, Inc. Software Publishers - 4.38% Microsoft Corp. SAP AG - ADR The accompanying notes are an integral part of these financial statements. 23 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2011, Continued Shares Value Waste Treatment and Disposal - 3.68% Progressive Waste Solutions Ltd. (a) $ Republic Services, Inc. TOTAL COMMON STOCKS (Cost $16,395,545) SHORT-TERM INVESTMENTS - 11.88% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $2,380,040) TOTAL INVESTMENTS IN SECURITIES (Cost $18,775,585) - 100.14% Liabilities in Excess of Other Assets - (0.14)% ) NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of November 30, 2011. ADR - American Depositary Receipt The accompanying notes are an integral part of these financial statements. 24 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2011 WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund ASSETS Investments in securities, at value (identified cost $10,941,882 and $18,775,585, respectively) $ $ Receivables Fund shares sold Dividends and interest Dividend tax reclaim Due from Advisor (Note 4) — Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Administration and fund accounting fees Audit fees Transfer agent fees and expenses Service fees Chief Compliance Officer fee Shareholder reporting 12b-1 fees Legal fees Custody fees Fund accounting fees Due to Advisor (Note 4) — Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 25 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2011, Continued WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 26 WBI Funds STATEMENTS OF OPERATIONS For the period ended November 30, 2011* WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld of $1,237 and $5,259, respectively) $ $ Interest Other income 50 — Total investment income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Service fees - Institutional Shares (Note 6) Service fees - No Load Shares (Note 6) Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Trustee fees Distribution fees - No Load Shares (Note 5) Legal fees Reports to shareholders Pricing fees Insurance expense Other expenses Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Net change in unrealized appreciation on investments Net realized and unrealized loss on investments ) ) Net Decrease in Net Assets Resulting from Operations $ ) $ ) * Fund commenced operations on December 29, 2010. The accompanying notes are an integral part of these financial statements. 27 WBI Funds STATEMENTS OF CHANGES IN NET ASSETS December 29, 2010* to November 30, 2011 WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Net change in unrealized appreciation on investments Net decrease in net assets resulting from operations ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: No Load Shares No Load Shares December 29, 2010* December 29, 2010* to to November 30, 2011 November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ 20 $ Institutional Shares Institutional Shares December 29, 2010* December 29, 2010* to to November 30, 2011 November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements 28 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares Institutional Shares December 29, 2010* December 29, 2010* to to November 30, 2011 November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized loss on investments ) ) Total from investment operations ) ) Redemption fees retained ^# ^# Net asset value, end of period $ $ Total return -1.70
